Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Doug Gallagher (US Reg. 57,783) on at least 12 November 2021.

The application has been amended as follows: 
Please amend claim 8 as follows:
A backlight module, comprising: 
a receiving cavity comprising a mounting surface and a reflecting surface opposite to the mounting surface; 
a plurality of light sources mounted on the mounting surface of the receiving cavity; 
a reflective sheet disposed on a reflective surface of the receiving cavity for reflecting light emitted by the light source; and 
a plurality of heat sinks disposed between the light sources and the reflective sheet,
 wherein a thickness of the heat sink is equal to a distance between the reflective sheet and the light source.

Please cancel claim 10.

Allowable Subject Matter
Claims 1-9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 8, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a backlight module comprising a reflective sheet disposed on a reflecting surface of a receiving cavity for reflecting light emitted by a light source and a plurality of heat sinks disposed between the light sources and the reflective sheet, wherein a thickness of the heat sink is equal to a distance between the reflective sheet and the light source in combination with each and every remaining limitations of the claims.

Sasaki et al. (US 2013/0119358) is cited as the closest prior art of record. Sasaki teaches a similar backlight module including a heat sink (101) positioned between the light source (124) and reflective sheet (103).  However, Sasaki does not teach the heat sink having a thickness of the heat sink is equal to a distance between the reflective sheet and the light source.  One having ordinary skill in the would not have been motivated to modify Sasaki to include a thicker heat sink as doing so would negatively add weight to the backlight which is an undesirable characteristic as well as increase the cost for manufacture which is also not desirable. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875